Exhibit S JOINT FILING AGREEMENT The undersigned agree that this Amendment to Schedule 13D relating to the shares of Common Stock (no par value per share) of North American Energy PartnersInc., a Canadian corporation, shall be filed on behalf of the undersigned. HARBINGER GROUP INC. By: /s/ Philip A. Falcone Name: Philip A. Falcone Title: ChiefExecutive Officer /s/Philip A. Falcone Philip A. Falcone FRONT STREET RE (CAYMAN) LTD. By: /s/ John H. Tweedie Name: John H. Tweedie Title: ChiefExecutive Officer June 12, 2014
